Citation Nr: 0033535	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating of more than 
10 percent for the appellant's service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a bilateral foot 
disability.  

4.  Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another.   

5.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION


The appellant had active duty from February 1967 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.  

The record indicates that the veteran has been receiving 
treatment for various disorders since the most recent VA 
examinations in November 1998.  A November 1998 VA 
examination reports includes a diagnosis of hepatitis C 
possibly due to drinking contaminated water while in Vietnam.  
The record show that in September 1999 the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) in part due to PTSD and depression.  It 
is unclear whether the complete records are on file.

The Board notes that in a VA Form 9 dated in October 1999 the 
appellant asked that the RO consider 38 U.S.C.A. § 1154 when 
reviewing his claim of entitlement to service connection for 
hepatitis C, asserting that the conditions of military 
service in Vietnam were "extreme" and so VA would agree his 
hepatitis C had its onset in Vietnam.  The law provides that, 
in the case of any veteran who engaged in combat, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the 
appellant.  38 U.S.C.A. § 1154(b). 

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his separation from active duty to 
the present that are not already on file.

2.  It is requested that the RO obtain 
all current treatment records from the VA 
medical facility in Birmingham, Alabama.

3.  The RO should take the appropriate 
action to obtain copies of the medical 
records on which the SSA decision 
granting disability benefits was based.

4.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the appellant's PTSD.  
The claims folder and a copy of this 
Remand are to be furnished to the 
examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  A VA examination should be conducted 
by the appropriate specialist in order to 
determine the etiology and severity of 
the appellant's hepatitis C.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed inservice and postservice 
history regarding exposure to various 
elements that may have resulted in the 
development of hepatitis C.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the hepatitis 
C is related to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

6.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  It 
is requested that the examiner obtain a 
detailed occupational history.  The 
examiner should express an opinion on the 
extent to which PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner for review in conjunction with 
the examination.

7.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the rating of the PTSD claim, 
the service connection claims for 
hepatitis C and bilateral foot 
disabilities, special monthly 
compensation and special monthly pension.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 U.S.C.A. § 1154 (b).  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



